Motion Granted; Order filed February 19, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00811-CV
                                  ____________

  IN THE MATTER OF THE MARRIAGE OF APRIL A. DISHAW AND
       DONALD J. DISHAW, JR. AND IN THE INTEREST OF D.J.D.,
               H.A.D., A.B.D., AND D.L.D., CHILDREN

                   On Appeal from the 387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-199176

                           ABATEMENT ORDER

      After a non-jury trial, appellant Donald J. Dishaw, Jr. brings this appeal
from a final decree of divorce signed July 7, 2014. Appellant timely requested
findings of fact and conclusions of law and timely reminded the trial court when
the findings and conclusions were overdue. Our record does not contain the
requested findings and conclusions.

      On November 4, 2014, this court abated the appeal and referred the case to
mediation. After the mediator notified this court that no settlement was reached at
mediation, we reinstated the appeal on February 5, 2015.
      On February 6, 2015, the parties filed a joint motion asking that we again
abate the appeal for the trial court to make and file findings of fact and conclusions
of law. In addition, the parties request that we direct the trial court to conduct a
hearing on appellant’s formal bill of exceptions, which was not held earlier, in part,
because this court ordered the parties to mediate the case.

      Appellant avers in the joint motion that he cannot properly present or frame
his appellate issues without the findings and conclusions or the record from the
hearing on his bill of exceptions. Because the trial judge continues to serve on the
district court, the error in this case is remediable. See Tex. R. App. P. 44.4.

      We GRANT the joint motion, ABATE the appeal, and ORDER the trial
court to file findings of fact and conclusions of law on or before March 11, 2015.
Within ten days after the trial court has filed findings of fact and conclusions of
law, any party may file a request for specified additional or amended findings or
conclusions. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before April 10, 2015.

      In addition, the trial court is directed to conduct a hearing on appellant’s
formal bill of exceptions. A supplemental clerk’s record containing appellant’s bill
of exceptions and a reporter’s record from the bill of exceptions hearing shall be
filed with the clerk of this court on or before April 10, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records ordered herein are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. Appellant’s brief shall be due
thirty days after the appeal is reinstated.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.